     Case 1:19-cv-01468-DAD-EPG Document 36 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   TYRONE LEWIS,                                      Case No. 1:19-cv-01468-NONE-EPG (PC)
11                      Plaintiff,                      ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT JUDGE
12          v.                                          AND CLOSE THE CASE
13   WELCH,                                             (ECF No. 35)
14                      Defendant.
15

16          On March 15, 2021, the parties filed a joint stipulation dismissing this action with

17   prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 35). In light of

18   the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has

19   been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the

20   Clerk of Court is DIRECTED to assign a district judge to this case for the purpose of closing the

21   case and then to CLOSE THIS CASE.

22
     IT IS SO ORDERED.
23

24      Dated:     March 16, 2021                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
